[Cite as State v. Debruce, 2012-Ohio-454.]




STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.      25574

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
JULIAN D. DEBRUCE                                     COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 10 04 0955

                                 DECISION AND JOURNAL ENTRY

Dated: February 8, 2012



        BELFANCE, Presiding Judge.

        {¶1}      Julian Debruce appeals his convictions for rape and kidnapping. For the reasons

set forth below, we affirm his convictions but remand to the trial court for the proper imposition

of court costs.

                                                 I.

        {¶2}      S.M. and Mr. Debruce were at the home of S.M.’s friend and at some point, went

into the bathroom to talk. According to S.M., Mr. Debruce punched S.M. in the face, and she ran

out of the home to a house across the street. When the neighbor answered the door, Mr. Debruce

threatened him, and so the neighbor did not let S.M. inside.

        {¶3}      According to S.M., Mr. Debruce dragged S.M. by her hoodie back to his sister’s

apartment, stopping occasionally to force her to perform oral sex. At his sister’s apartment, Mr.
                                                2


Debruce forced S.M. to repeatedly perform oral sex and he engaged in vaginal intercourse with

her. Throughout the encounter, Mr. Debruce repeatedly threatened to kill or injure S.M.

       {¶4}    Mr. Debruce let S.M. go the next morning, but only after he blindfolded her and

walked her away from his sister’s apartment. S.M. ran to a neighborhood store and called 911.

She eventually led the police to Mr. Debruce, and he was arrested.

       {¶5}    A jury convicted Mr. Debruce of two counts of rape and one count of kidnapping.

The trial court sentenced Mr. Debruce to an aggregate term of 22 years. Mr. Debruce has

appealed, raising five assignments of error for review.

                                                II.

                                  ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED BY DENYING MR. DEBRUCE’S CRIMINAL[ ]
       RULE 29 MOTION FOR ACQUITTAL AS THE STATE FAILED TO
       PRESENT SUFFICIENT EVIDENCE TO SUSTAIN THE CONVICTIONS.

       {¶6}    Mr. Debruce argues that the State presented insufficient evidence to sustain his

convictions because S.M.’s testimony is uncorroborated. We disagree.

       {¶7}    We review a denial of a defendant's Crim.R. 29 motion for acquittal by assessing

the sufficiency of the State’s evidence. State v. Frashuer, 9th Dist. No. 24769, 2010-Ohio-634, ¶

33. “Whether a conviction is supported by sufficient evidence is a question of law that this Court

reviews de novo.” State v. Williams, 9th Dist. No. 24731, 2009–Ohio–6955, ¶ 18, citing State v.

Thompkins, 78 Ohio St. 3d 380, 386 (1997). The relevant inquiry is whether the prosecution has

met its burden of production by presenting sufficient evidence to sustain a conviction.

Thompkins, 78 Ohio St. 3d at 390 (Cook, J., concurring). In reviewing the evidence, we do not

evaluate credibility and we make all reasonable inferences in favor of the State. State v. Jenks,

61 Ohio St. 3d 259, 273 (1991). The State’s evidence is sufficient if it allows the trier of fact to
                                                3


reasonably conclude that the essential elements of the crime were proven beyond a reasonable

doubt. Id.

       {¶8}    The jury found Mr. Debruce guilty of violating R.C. 2907.02(A)(2), which

provides that “[n]o person shall engage in sexual conduct with another when the offender

purposely compels the other person to submit by force or threat of force.” It also found that Mr.

Debruce violated R.C. 2905.01(A)(4), which provides that “[n]o person, by force, threat, or

deception, * * * shall remove another from the place where the other person is found or restrain

the liberty of the other person * * * [t]o engage in sexual activity * * * with the victim against

the victim’s will[.]”

       {¶9}    S.M testified that she was walking from her friend’s apartment behind the Hi-De-

Ho bar when she heard Mr. Debruce call out her name. She spoke with Mr. Debruce who told

her that he had some alcohol in his car, and the two of them went to the house of S.M.’s friend

Todd Stafford. According to S.M., she and Mr. Debruce eventually ended up in Mr. Stafford’s

bathroom. S.M. testified that Mr. Debruce became angry with her and hit her. She called for

Mr. Stafford, but Mr. Stafford made S.M. and Mr. Debruce leave. S.M. went across the street to

the house of Omar Muhammad, whom she had met before. She testified that she asked to use

Mr. Muhammad’s phone, but Mr. Debruce threatened to hurt Mr. Muhammad if he let S.M. in

the house and Mr. Muhammad did not let her inside.

       {¶10} S.M. testified that, after Mr. Muhammad shut the door, she walked down the

street, telling Mr. Debruce that he was wrong to have hit her. When she tried to walk away from

Mr. Debruce, however, Mr. Debruce grabbed her by the hoodie and began to drag her down

street. According to S.M., she attempted to convince him to let her go, but he told her he would
                                                4


throw her in a trunk and drive her out of town. Over the course of the night, Mr. Debruce

threatened that he would stab S.M., stick a “branch up [her] *ss[,]” and break her nose.

       {¶11} S.M. testified Mr. Debruce dragged her past a house with people outside and that

she tried to run up the driveway. However, Mr. Debruce grabbed her hoodie again and struck

her. After they had walked some more, Mr. Debruce stopped in the middle of a street and forced

S.M. to perform oral sex on him. Mr. Debruce dragged S.M. to the towpath near Summit Lake,

stopping to urinate onto S.M. and into her mouth. Mr. Debruce told her that she should drink his

urine. After Mr. Debruce had relieved himself, he dragged S.M. to an apartment where he forced

her to strip and then perform oral sex on him again. He also engaged in vaginal intercourse with

her on the couch.

       {¶12} According to S.M., after the vaginal intercourse, Mr. Debruce began to use a

laptop computer. S.M. testified that, at some point after Mr. Debruce began using the computer,

she performed oral sex on him again and that, when she said her jaw was tired, Mr. Debruce

threatened to break her nose. She testified that she performed oral sex on Mr. Debruce until he

did not want it anymore and then they engaged in vaginal intercourse again. S.M. testified that

she had been “threatened so much[]” that she wanted “to do what [she] had to do to go home.”

       {¶13} Eventually, S.M. fell asleep, but awoke when Mr. Debruce’s sister Tiara Taylor

came downstairs with her children.      According to S.M., she was intimidated because Mr.

Debruce was awake and watching her. After Ms. Taylor and her children left, Mr. Debruce

offered S.M. some food and then returned her clothes to her. He also gave her a jacket because

she was cold. He then blindfolded her and led her out of and away from the apartment building

before letting her go. S.M. ran to a store and asked to use the phone because she had been raped

and needed to call her mother.
                                                5


       {¶14} Valorie Prulhiere, a registered nurse, performed a physical examination of S.M.

She testified that S.M.’s lower lip was bruised and scraped and that her upper lip was bruised and

swollen.     Jennifer Pelc, a forensic biologist at the Bureau of Criminal Identification and

Investigation (“BCI”), testified that she examined the clothes S.M. wore the night that Mr.

Debruce allegedly raped her.      According to Ms. Pelc, S.M.’s hoodie tested presumptively

positive for urine.

       {¶15} Stacy Violi, a forensic scientist at the BCI, examined the vaginal sample from

S.M.’s rape kit. According to Ms. Violi, the sample contained the DNA profiles matching those

of S.M. and Mr. Debruce. She also testified that she examined a cutting from Mr. Debruce’s t-

shirt that Ms. Pelc had marked as testing positive for blood. Ms. Violi testified that the t-shirt

cutting contained DNA from S.M., Mr. Debruce, and two other individuals. Ms. Violi also

examined samples from S.M.’s hoodie and determined that they contained S.M.’s DNA as well

as other individuals. However, she could not “make a conclusion regarding [Mr.] Debruce as a

contributor to the DNA on the hoodie.”

       {¶16} In summary, S.M. testified that Mr. Debruce dragged her through the streets of

Akron and repeatedly threatened to kill or harm her if she did not perform fellatio on him. She

testified that she was threatened so much that she just wanted to do whatever she could to get

home. Ms. Prulhiere testified that S.M. had bruising and scrapes on her face, and Ms. Violi

testified that the semen sample from S.M. matched Mr. Debruce’s DNA profile. Therefore, there

was sufficient evidence from which the trier of fact could reasonably find that Mr. Debruce by

force restrained S.M.’s liberty and that he forced her to engage in sexual conduct against her will

by force or threat of force. Accordingly, the State presented sufficient evidence for the jury to

find that Mr. Debruce had violated R.C. 2907.02(A)(2) and 2905.01(A)(4).
                                       6


{¶17} Mr. Debruce’s first assignment of error is overruled.
                                                 7


                                   ASSIGNMENT OF ERROR II

          THE JURY VERDICT WAS AGAINST THE MANIFEST WEIGHT OF THE
          EVIDENCE.

          {¶18} In Mr. Debruce’s second assignment of error, he argues that the jury lost its way

to the extent that it believed S.M.’s testimony. We disagree.

          {¶19} In reviewing a challenge to the weight of the evidence, the appellate court “must

review the entire record, weigh the evidence and all reasonable inferences, consider the

credibility of witnesses and determine whether, in resolving conflicts in the evidence, the trier of

fact clearly lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered.” State v. Otten, 33 Ohio App. 3d 339, 340 (9th

Dist.1986).

          {¶20} Mr. Debruce argues that his sister’s testimony establishes that the sexual contact

between S.M. and him was consensual. He points to the testimony of Ms. Taylor that, when she

let Mr. Debruce and S.M. into her apartment, S.M. came inside willingly. He also points to Ms.

Taylor’s testimony that S.M. appeared calm the next morning. According to Ms. Taylor, she saw

the two of them lying on the couch facing each other while covered with a sheet. They were

eating potato chips, and S.M. was smoking a cigarette.

          {¶21} While Ms. Taylor’s testimony differed from that of S.M., the jury was not

required to believe her version of events, especially given that Ms. Taylor is Mr. Debruce’s

sister.    Furthermore, despite Mr. Debruce’s argument to the contrary, multiple witnesses

corroborated parts of S.M.’s testimony. Mr. Stafford testified that S.M. came to his home and

that she went into the bathroom with Mr. Debruce. He also testified that, when she came to his

front door, she did not have any injuries on her face but that, when S.M. came out of the

bathroom, her mouth was bleeding. Mr. Stafford testified that S.M. left and went across the
                                                8


street to Mr. Muhammad’s house, and Mr. Muhammad testified that S.M. knocked on his door.

According to Mr. Muhammad, when he answered the door, he “heard a voice say, ‘Don’t let that

b**** in[,]’” which partially corroborated S.M.’s testimony that Mr. Debruce had threatened Mr.

Muhammad.

       {¶22} Janice Rogers, S.M.’s mother, testified that S.M. called her from the store.

According to Ms. Rogers, when she arrived at the store, S.M. was crying hysterically and trying

to tell her what happened. She testified that S.M.’s mouth was swollen, as did Ms. Prulhiere.

Officer Marlon Mallard, who was the first officer to respond, testified that he briefly spoke with

S.M. at the store and more extensively at the hospital. According to Officer Mallard, S.M.

appeared “upset” both times he spoke with her. Furthermore, Ms. Violi testified that she found

S.M.’s DNA in a blood stain on Mr. Debruce’s shirt, and Ms. Pelc testified that S.M.’s hoodie

tested positive for urine, which could support S.M.’s testimony that Mr. Debruce had urinated on

her.

       {¶23} The testimony of Mr. Stafford and Mr. Muhammad, for the most part,

corroborated the testimony of S.M., as did the physical evidence discovered on S.M.’s hoodie

and Mr. Debruce’s shirt. Multiple witnesses testified that S.M. appeared extremely upset when

she was at the store immediately after she left Mr. Debruce’s company and at the hospital. After

a thorough review of the record, we cannot say that this is the exceptional case where the jury

lost its way when it found that Mr. Debruce had violated R.C. 2907.02(A)(2) and 2905.01(A)(4).

       {¶24} Mr. Debruce’s convictions are not against the manifest weight of the evidence.

His second assignment of error is overruled.
                                                9


                                 ASSIGNMENT OF ERROR III

       THE PROSECUTOR’S REMARKS DURING CLOSING ARGUMENT WERE
       PREJUDICIAL AND DENIED MR. DEBRUCE A FAIR TRIAL.

       {¶25} Mr. Debruce argues that he was denied a fair trial due to prosecutorial misconduct

during closing arguments. We disagree.

       {¶26} “The test regarding prosecutorial misconduct in closing arguments is whether the

remarks were improper and, if so, whether they prejudicially affected substantial rights of the

defendant.” State v. Smith, 14 Ohio St. 3d 13, 14 (1984). “The touchstone of the analysis ‘is the

fairness of the trial, not the culpability of the prosecutor.’” State v. Lang, 129 Ohio St. 3d 512,

2011-Ohio-4215, ¶ 155, quoting Smith v. Phillips, 455 U.S. 209, 219 (1982). “[C]omments

made in closing argument are not viewed in isolation, rather the closing argument is reviewed in

its entirety to determine whether remarks by the prosecutor were prejudicial.” (Internal

quotations and citations omitted.) Akron v. McGuire, 9th Dist. No. 24638, 2009-Ohio-4661, ¶

10.

       {¶27} During the State’s rebuttal closing argument, the prosecutor said, “I mean, look at

[Mr. Debruce]. You know, if this man looked at you and said, ‘I’m going to kill you,’ I think

you would believe him.” Mr. Debruce’s counsel objected, and the trial court sustained the

objection. The trial court also instructed the jurors, “You’re not to consider that statement made

by the prosecutor in your deliberations.”

       {¶28} Mr. Debruce argues that, despite the trial court’s instruction, he was prejudiced by

the prosecutor’s statement. Mr. Debruce correctly asserts that the prosecutor’s remark was

improper. However, a jury is presumed to follow the curative instructions of the trial court.

State v. Garner, 74 Ohio St. 3d 49, 59 (1995).          Mr. Debruce’s counsel objected to the

prosecutor’s statement and the trial court immediately gave the curative instruction.
                                                    10


Furthermore, looking at the prosecutor’s closing argument as a whole, we cannot say the court’s

curative instruction would be ineffective. The prosecutor’s statement was prompted, at least in

part, by the argument of Mr. Debruce’s counsel during his closing that S.M.’s story did not make

any sense because she never called for help. The prosecutor reminded the jury that S.M. had

testified that Mr. Debruce had repeatedly threatened to kill or injure her. While the prosecutor’s

comment was improper, it was responding to defense counsel’s implication that S.M. was

making up her testimony, which suggested that S.M. was untruthful or unreasonable in feeling

threatened or fearful when Mr. Debruce told her he would kill or injure her.

        {¶29} As noted above, S.M.’s testimony was that Mr. Debruce raped her and her

testimony was corroborated at least in part by physical evidence and testimony of other

witnesses. S.M.’s DNA was found in a bloodstain on Mr. Debruce’s shirt, and her hoodie tested

presumptively positive for urine. S.M.’s mother and Officer Mallard testified that S.M. appeared

upset when they spoke to her, and Mr. Stafford testified that S.M. came out of his bathroom with

a bloody lip. Mr. Muhammad testified that, when S.M. came to his door, someone threatened

him and told him not to let her inside.

        {¶30} In other words, the evidence against Mr. Debruce was substantial, and the trial

court issued a curative instruction immediately after the prosecutor made her remark.

Accordingly, we cannot say that the prosecutor’s remark prejudicially affected Mr. Debruce’s

substantial rights or affected the fairness of his trial.

        {¶31} Mr. Debruce’s third assignment of error is overruled.
                                                11


                                ASSIGNMENT OF ERROR IV

       THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR IN
       ASSESSING COURT COSTS AGAINST [MR. DEBRUCE] WITHOUT
       COMPLYING WITH R.C. 2947.23(A).

       {¶32} Mr. Debruce argues that the trial court committed plain error when it failed to

notify him that it could potentially order him to perform community service if he failed to pay

the court costs.

       {¶33} R.C. 2947.23(A)(1) requires the trial court to inform a defendant that

       [i]f the defendant fails to pay that judgment or fails to timely make payments
       towards that judgment under a payment schedule approved by the court, the court
       may order the defendant to perform community service in an amount of not more
       than forty hours per month until the judgment is paid or until the court is satisfied
       that the defendant is in compliance with the approved payment schedule.

       [And,] [i]f the court orders the defendant to perform the community service, the
       defendant will receive credit upon the judgment at the specified hourly credit rate
       per hour of community service performed, and each hour of community service
       performed will reduce the judgment by that amount.

       {¶34} At Mr. Debruce’s sentencing hearing, the trial court remarked that it was

“reserv[ing] the right to order community service in the future if [Mr. Debruce] is unable to

work.” However, the trial court did not inform Mr. Debruce of the other provisions of R.C.

2947.23(A)(1), a fact which the State concedes.

       {¶35} Ohio courts are divided as to whether a trial court’s failure to inform a defendant

of the provisions of R.C. 2947.23(A)(1) is reviewable on direct appeal. Some districts have

concluded that defendants do not suffer any prejudice until they fail to pay court costs and the

trial court orders them to perform community service. See State v. Gates, 11th Dist. No. 2011-

P-0001, 2011-Ohio-5711, ¶ 49; State v. Barkley, 185 Ohio App. 3d 686, 2009-Ohio-5549, ¶ 12

(10th Dist.); State v. Kearse, 3rd Dist. No. 17-08-29, 2009-Ohio-4111, ¶ 6; State v. Nutter, 12th

Dist. No. CA2008-10-009, 2009-Ohio-2964, ¶ 12. However, other districts have concluded that
                                                 12


the failure to notify the defendant did constitute prejudicial error. See State v. Lux, 2nd Dist. No.

2010 CA 30, 2012-Ohio-112, ¶ 58-59; State v. Adams, 8th Dist. No. 95439, 2011-Ohio-2662, ¶

3; State v. Ruby, 6th Dist. No. S-10-028, 2011-Ohio-4864, ¶ 41-43; State v. Moss, 186 Ohio

App.3d 787, 2010-Ohio-1135, ¶ 19-20 (4th Dist.); State v. Gabriel, 7th Dist. No. 09 MA 108,

2010-Ohio-3151, ¶ 33; State v. Dansby, 5th Dist. No. 08 AP 06 0047, 2009-Ohio-2975, ¶ 17-22.

The Supreme Court of Ohio has accepted review of this issue on a certification of conflict. State

v. Smith, 129 Ohio St. 3d 1426, 2011-Ohio-3740.

        {¶36} R.C. 2947.23(A)(1) provides that trial courts “shall notify” a defendant.

(Emphasis added.).       As noted by the Second District in Lux, the notifications in R.C.

2947.23(A)(1) are mandatory, and the Ohio Supreme Court has emphasized “‘no judge has the

authority to disregard the law by ignoring a statutorily mandated term.’” Lux at ¶ 58, quoting

State v. Jarvis, 4th Dist. No. 10CA11, 2011-Ohio-6252, ¶ 6, fn. 1. Accordingly, this issue is ripe

for adjudication on direct appeal. See Lux at ¶ 58.

        {¶37} Because the trial court did not provide Mr. Debruce with the notifications

required by R.C. 2947.23(A)(1), it committed error. Id. at ¶ 59. However, the State argues that

we should follow the reasoning in Gabriel and modify Mr. Debruce’s sentence to prohibit the

trial court from implementing community control. Gabriel at ¶ 34. However, although not

illogical, the statute does not expressly provide for the forfeiture of community service where

there is a failure of notification.

        {¶38} While we understand the Gabriel court’s conclusion that “judicial economy is

best served” by modifying a defendant’s sentence to prohibit any future order of community

service if the defendant has not been properly notified, “judicial economy” is not the only

consideration.    See Gabriel at ¶ 33-34.       In effecting a statutorily mandated notification
                                               13


procedure, the legislature necessarily found it imperative that a criminal defendant be informed

of the potential consequence of failing to pay a judgment for court costs. Presumably, this

evinces the legislature’s concern that a defendant be fully informed not only of his sentence but

also the financial obligations attendant to his conviction. Furthermore, a defendant’s obligation

to pay court costs arises from an implied contract. State v. Joseph, 125 Ohio St. 3d 76, 2010-

Ohio-954, ¶ 20. “‘By being involved in court proceedings, any litigant, by implied contract,

becomes liable for the payment of court costs if taxed as a part of the court’s judgment.’” Id.,

quoting Strattman v. Studt, 20 Ohio St. 2d 95 (1969), paragraph six of the syllabus. Thus,

removing the trial court’s ability to order community service in lieu of a defendant paying court

costs “does not promote the interests of justice.” (Internal quotations and citation omitted.) Lux

at ¶ 58.   Accordingly, we conclude that the proper remedy is to reverse the trial court’s

imposition of court costs and remand for the proper imposition of court costs in accordance with

the requirements set forth in. R.C. 2947.23(A)(1).

       {¶39} Mr. Debruce’s fourth assignment of error is sustained.

                                 ASSIGNMENT OF ERROR V

       [MR. DEBRUCE] WAS DENIED HIS CONSTITUTIONAL RIGHT TO
       EFFECTIVE ASSISTANCE OF COUNSEL AT TRIAL WHEN HIS TRIAL
       COUNSEL FAILED TO ARGUE THAT THE TRIAL COURT’S IMPOSITION
       OF COURT COSTS UNDER R.C. 2947.23(A) WAS DEFECTIVE.

       {¶40} Due to our resolution of Mr. Debruce’s fourth assignment of error, this

assignment of error is moot, and, therefore, we do not address it. See App.R. 12(A)(1)(c).

                                               III.

       {¶41} Mr. Debruce’s fourth assignment of error is sustained. His first, second, and third

assignments of error are overruled, and his fifth assignment of error is moot. The judgment of
                                                14


the Summit County Court of Common Pleas is affirmed in part and reversed in part, and the

matter is remanded for proceedings consistent with this opinion.

                                                                        Judgment affirmed in part,
                                                                                 reversed in part,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed equally to both parties.




                                                     EVE V. BELFANCE
                                                     FOR THE COURT



WHITMORE, J.
DICKINSON, J.
CONCUR
                                        15


APPEARANCES:

MARTHA HOM, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.